Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

                This Registration Rights Agreement (this “Agreement”) is entered
into as of October 19, 2001, by and between DecisionLink, Inc., a Delaware
corporation (the “Company”), and Peter A. Gerard, an individual resident in the
State of Texas (“Gerard”).

Recitals

 

A.            Pursuant to that certain Employment Agreement, dated as of
October 19, 2001, by and between the Company and Gerard (the “Employment
Agreement”), the Company will issue to Gerard a Stock Option (as such term is
defined in the Employment Agreement) to purchase Common Stock (as defined
herein).

 

B.            Pursuant to the Employment Agreement, Gerard will have other
rights to acquire additional shares of Common Stock.

 

C.            In connection with the execution of the Employment Agreement and
the other documents contemplated thereby, the parties hereto have agreed to the
registration rights and other rights as set forth below.

 

Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.1 GENERAL.

1.1 Definitions.  As used in this Agreement the following terms shall have the
following meanings:

“Agreement” shall have the meaning set forth in the preamble.

 

“Company” shall have the meaning set forth in the preamble.

 

“Common Stock” means the common stock, par value $.0001 per share, of the
Company and any other securities into which or for which such common stock has
been converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets, or otherwise.  The term “Common Stock”
excludes, however, any security (i) the sale of which has been effectively
registered under the Securities Act (defined below) and which has been disposed
of in accordance with a Registration Statement, (ii) that has been sold by a
Holder in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof (including,
without limitation, transactions pursuant to Rules 144 and 144A) such that the
further disposition of such securities by the transferee or assignee is not
restricted under the Securities Act, or (iii) that has been sold by a Holder in
a transaction in which such Holder's rights under these provisions are not, or
cannot be, assigned.

 

“Eligible Registration Statement” means a registration statement of the Company
in which shares of Common Stock are registered for resale or issuance by the
Company, other than pursuant to a registration statement on Form S-8 or Form
S-4, or their successors, or any other form for a similar limited purpose, or
any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

 


“Registration and Selling Expenses” means all expenses incurred by the Company
or Gerard in complying with Sections 2 hereof, including, without limitation,
(i) all the registration and filing fees imposed by the SEC, any stock exchange
or the Nasdaq Stock Market, Inc.; (ii) printing expenses; (iii) fees of the
accountants for the Company; (iv) fees and disbursements of counsel for the
Company; (v) blue sky fees and expenses; (vi) all reasonable fees and expenses
of counsel incurred by Gerard; and (v) all fees and expenses of Gerard’s
accountants.

 

“Selling Expenses” means (i) all underwriters’ commissions, discounts or fees,
brokers’ fees or commissions payable or attributable to shares being sold by
Gerard; and (ii) all transfer or other taxes attributable to shares being
offered and sold by Gerard.

 

 “SEC” or “Commission” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Violation” shall have the meaning set forth in Section 2.8.

 

SECTION 2. REGISTRATION

2.1 Demand Registration.

(a)   If at any ime after the 90th day of the date hereof, the Company shall
receive a written request from Gerard that the Company file an Eligible
Registration Statement covering the registration of any shares of Common Stock
issued to Gerard  pursuant to the Stock Option, or otherwise acquired by Gerard
pursuant to the Employment Agreement, then the Company shall effect, as soon as
reasonably practicable, and in any event not later than one hundred eighty (180)
days after the receipt of such registration request, the registration of such
Common Stock and shall include in such registration all Common Stock requested
to be registered by Gerard; provided, however, that the Company shall be under
no obligation to file an Eligible Registration Statement if the Board of
Directors determines in good faith and with the concurrence of the Independent
Director (as such term is defined in the Employment Agreement, that the filing
of the Eligible Registration Statement is not then in the best interests of the
Company or its stockholders, in which case the Company may delay the
registration of the Common Stock pursuant to such a request for a period of time
until such registration can be completed; it being understood that, in such
event, Gerard shall not be deemed to have made a written request pursuant to
this Section 2.1).

(b)           If Gerard intends to distribute the Common Stock covered by his
request by means of an underwritten public offering, he shall so advise the
Company as a part of his request made pursuant to Section 2.1(a) hereof, the
Company shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected by Gerard for such underwriting (provided
the same are underwriters reasonably acceptable to the Company).

 

(c)           Gerard shall be entitled to make written requests to the Company
to file an Eligible Registration Statement pursuant to Section 2.1(a) on two
separate occasions.

 

2.2 Piggyback Registration Rights.

(a)           The Company shall notify Gerard in writing at least 20days prior
to the initial filing of any Eligible Registration Statement under the
Securities Act and shall afford Gerard an opportunity to include in such
registration statement all or part of the Common Stock which may be then held by
Gerard.  If Gerard desires to include in any such registration statement all or
any part of the Common Stock which may be then held by him, Gerard shall, within
15 days after the above-described notice from the Company, so notify the Company
in writing.  Such notice shall state the intended method of disposition of the
Common Stock by Gerard.  If Gerard decides not to include all of his Common
Stock in any registration statement thereafter filed by the Company, Gerard
shall nevertheless continue to have the right to include any Common Stock in any
subsequent Eligible Registration Statement or Eligible Registration Statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein.


(b)           If the Eligible Registration Statement under which the Company
gives notice under this Section 2.2 is for an underwritten offering, the Company
shall so advise Gerard.  In such event, the right of Gerard to be included in a
registration pursuant to this Section 2.2 shall be conditioned upon Gerard’s
participation in such underwriting and the inclusion of Gerard’s Common Stock in
the underwriting to the extent provided herein.  If Gerard proposes to
distribute his Common Stock through such underwriting, he shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company.  Notwithstanding any other
provision of the Agreement, if the underwriter determines in its reasonable
opinion that marketing factors require a limitation of the number of shares to
be underwritten, the number of shares that may be included in the underwriting
shall be allocated: first, to the Company; and second, pro rata, to Gerard and
other holders, if any, included in the underwritten offering who have a
contractual right to an allocation of the number of selling stockholder shares
which may be included in such underwriting. If Gerard disapproves of the terms
of any such underwriting, Gerard may elect to withdraw therefrom by written
notice to the Company and the underwriter, delivered at least 10 business days
prior to the effective date of the registration statement.  Any Common Stock
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.

(c)           The Company shall have the right to terminate, suspend or withdraw
any registration initiated by it under this Section 2.2 prior to the
effectiveness of such registration whether or not Gerard has elected to include
securities in such registration.  The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 2.3
hereof.

2.3 Expenses of Registration.  Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Sections 2.1 and 2.2 herein shall be
borne by the Company and all Selling Expenses shall be borne by Gerard.

2.4 Obligations of the Company.  In connection with any registration of Common
Stock that is not terminated, suspended or withdrawn pursuant to Section 2.2(b)
hereof, the Company shall, as expeditiously as reasonably possible:

(a)           Upon the request of Gerard, use commercially reasonable efforts to
keep such registration statement effective up to 90 days or, if earlier, until
Gerard has completed the distribution related thereto; provided, that before
filing with the SEC a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to Gerard copies of for his
review such documents proposed to be filed.

(b             )Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in paragraph (a) above.

(c)           Furnish to Gerard such number of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as he may reasonably request in order to
facilitate the disposition of Common Stock owned by him.

(d)           Use all reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by Gerard; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act.


(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering.  If Gerard participates
in such underwriting, he shall also enter into and perform his obligations under
such an agreement.

(f)            Notify Gerard at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.  The Company shall amend or supplement such prospectus in order to
cause such prospectus not to include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing.

(g)           Use all reasonable efforts to furnish, on the date that such
Common Stock is delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed and delivered to the underwriters, and (ii) a letter dated
as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
and delivered to the underwriters.

2.5 Termination of Registration Rights.  Gerard’s registration rights shall
expire if all Common Stock held by and issuable to Gerard pursuant to the Stock
Option, or otherwise in accordance with the terms of the Employment Agreement,
may be sold under Rule 144 during any 90-day period.

2.6 Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2.1 or
Section 2.2 that Gerard shall furnish to the Company such information regarding
himself, the Common Stock held by him and the intended method of disposition of
such securities as shall be required to effect the registration of their Common
Stock.

2.7 Stockholder Undertakings.  Gerard covenants with the Company as follows:

 

                                (a)           No Stabilization.  Gerard will not
effect any stabilization transactions or engage in any stabilization activity
proscribed by Rule 10b-7 under the Exchange Act in connection with any
securities of the Company during the period of any distribution of the Common
Stock by Gerard pursuant to any registration statement.

 

                                (b)           Brokers.  Gerard (i) shall furnish
each broker through whom he offers the Common Stock such number of copies of any
prospectus and any supplements thereto or amendments thereof which such broker
may reasonably require (provided that the Company has provided Gerard with such
prospectus, supplements and amendments), (ii) shall inform such broker as to the
number of shares of Common Stock offered through such broker, that such shares
are part of a distribution and that such broker is subject to the provisions of
Regulation M under the Exchange Act until such time as such broker has completed
the sale of all such shares, and (iii) shall notify such broker when
distribution of the shares of Common Stock by Gerard pursuant to any
registration statement has been completed or any registration statement is no
longer effective or is withdrawn.

 

                                (c)           Amendments and Supplements. 
Gerard shall promptly furnish to each person (including each broker) to whom
Gerard has delivered copies of the prospectus an equivalent number of copies of
any amendment thereof or supplement thereto (provided that the Company has
provided Gerard with such amendment or supplement).

 

                                (d)           Transaction Information.  Gerard
shall report promptly to the Company upon any disposition of Common Stock by
Gerard and upon completion of the distribution of Gerard’s Common Stock pursuant
to any registration statement.


 

                                (e)           Exchange Act Compliance.  Gerard
shall, at any time he is engaged in a distribution of the Common Stock under any
registration statement, comply to the extent required with Regulation M (as
currently in effect or as amended or any successor or similar provisions)
promulgated under the Exchange Act and shall distribute the Common Stock solely
in the manner described in any registration statement, and shall not do any of
the following during the period from the effective date of any registration
statement until the completion of any offering of the Common Stock by Gerard
pursuant to such registration statement:

 

                                                (i)            Bid for or
purchase, for any account in which Gerard or any affiliate of Gerard has a
beneficial interest, any securities of the Company other than in transactions
permitted by Regulation M under the Exchange Act;

 

                                                (ii)           Attempt to induce
any person to purchase any securities of the Company other than in transactions
permitted by Regulation M under the Exchange Act; or

 

                                                (iii)         Pay or offer or
agree to pay to anyone, directly or indirectly, any compensation for soliciting
another to purchase any securities of the Company on a national securities
exchange or pay or offer or agree to pay to anyone any compensation for
purchasing securities of the Company on a national securities exchange other
than those securities offered by Gerard.

 

                                (f)            Publicity; Selling Efforts. 
Gerard shall not, during the period of any offering by Gerard of any Common
Stock under any registration statement, use or disseminate any information
concerning the Company other than the prospectus (or any amendment thereof or
supplement thereto furnished by the Company) and may not undertake any form of
publicity with respect to the Company or engage in any similar activities that
may be deemed to be an unlawful selling effort within the meaning of Section 10
of the Exchange Act.

 

                                (g)           Material Nonpublic Information. 
Gerard shall not offer to sell, sell or otherwise enter into any transaction in
connection with any Common Stock if Gerard is aware of material nonpublic
information regarding the Company or its subsidiaries.

 

                                (h)           Brokerage Commissions.  Except as
disclosed in the prospectus, (i) Gerard will not pay unusual or special
brokerage commissions (other than ordinary brokerage arrangements) on any sales
effected through a broker, and (ii) no selling arrangement will have been
entered into between Gerard and any securities dealer or broker.

 

2.8 Indemnification.  In the event any Common Stock is included in a
registration statement under this Section 2:

(a)           To the extent permitted by law, the Company will indemnify and
hold harmless Gerard against any losses, claims, damages, or liabilities to
which he may become subject under the Securities Act, the Exchange Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will pay as incurred to Gerard any legal or other
expenses reasonably incurred by him in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld or delayed, nor shall the Company be liable in any
such case for any such loss, claim, damage, liability or action to the extent
that it arises out of or is based upon a Violation that occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by Gerard.  The indemnity agreement contained
in this Section 2.8(a) is in addition to any other indemnification rights that
Gerard may be entitled to and in no event should this Section 2.8(a) be deemed a
limitation thereof.


(b)           To the extent permitted by law, Gerard will, if Common Stock held
by Gerard is included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless the
Company and each of its directors or officers, stockholders and controlling
persons against any losses, claims, damages or liabilities to which the Company
or any such director, officer stockholder or controlling person may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by Gerard under an
instrument duly executed by Gerard and stated to be specifically for use in
connection with such registration; and Gerard will pay as incurred any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this Section 2.8(b) in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Gerard, which consent shall not be
unreasonably withheld or delayed; provided further, that in no event shall any
indemnity under this Section 2.8 exceed the proceeds received by Gerard for
Common Stock that was registered in that offering.

(c)           Promptly after receipt by an indemnified party under this
Section 2.8 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.8, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the indemnifying parties; provided, that an indemnified party
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 2.8, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.

(d)           If the indemnification provided for in this Section 2.8 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by Gerard hereunder exceed the
proceeds received by Gerard for shares of Common Stock that were registered in
that offering.


(e)           The obligations of the Company and Gerard under this Section 2.8
shall survive completion of any offering of Common Stock pursuant to a
registration statement and the termination of this Agreement.  No indemnifying
party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

2.9 Rule 144 Reporting.  With a view to making available to Gerard the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Common Stock to the public without registration, the Company agrees to use its
commercially reasonable efforts to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 of the Securities Act or any similar or
analogous rule promulgated under the Securities Act, at all times; and

(b)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act.

SECTION 3. MISCELLANEOUS.

3.1 Governing Law.  This Agreement shall be construed under the laws of the
State of Texas.  The parties hereby consent to the non-exclusive jurisdiction of
the United States District Court for the Northern District of Texas (or state
court if federal jurisdiction does not apply) with respect to any claim,
controversy or dispute which arises between the parties hereto.

3.2 Specific Performance.  The parties hereto hereby declare that it may be
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform certain of the obligations under this Agreement and agree that those
terms of this Agreement shall be specifically enforceable.  If any party hereto
or his heirs, personal representatives, or assigns institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that such party or such personal representative has an adequate remedy
at law, and such person shall not offer in any such action or proceeding the
claim or defense that such remedy at law exists.

3.3 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors, and administrators of the
parties hereto.

3.4 Entire Agreement.  This Agreement, the Employment Agreement, the Voting
Agreement and the Confidentiality, Inventions and Non-Disparagement Agreement,
entered into contemporaneously by and between the parties hereto, shall be
deemed to constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof and no party shall be liable or
bound to any other in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein.

3.5 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

3.6 Amendment and Waiver.  This Agreement may be amended only with the written
consent of the parties hereto.  The observance of any provision of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the party
against whom such waiver is to be enforced.  Any amendment or waiver effected in
accordance with this Section 3.6 shall be binding upon Gerard and the Company.


3.7 Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power,or remedy accruing to any party, upon any breach, default or
noncompliance of the other parties under this Agreement shall impair any such
right, power, or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of any similar
breach, default or noncompliance thereafter occurring.  It is further agreed
that any waiver, permit, consent, or approval of any kind or character by any
party of any breach, default or noncompliance under the Agreement or any waiver
by that party of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement, by law, or otherwise
afforded to any party, shall be cumulative and not alternative.

3.8 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the party
to be notified at the address as set forth on the signature pages hereof or at
such other address as such party may designate by 10 days advance written notice
to the other parties hereto.

3.9 Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.10 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

(Remainder of page intentionally left blank.)

In Witness Whereof, this Agreement is hereby executed as of the date first
written above.

 

 

COMPANY:

 

 

 

 

 

DecisionLink, Inc.

 

 

 

 

 

 

By:

/s/ Geoffrey F. Hewitt

 

 

Name:

Geoffrey F. Hewitt

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

Address:

1181 Grier Drive, Suite B

 

 

 

Las Vegas, Nevada  89119

 

 

 

 

 

 

/s/ Peter A. Gerard

 

 

Peter A. Gerard

 

 

 

 

 

 

Address:

4317 Echo Glen

 

 

 

Dallas, Texas  75244

 

 